Citation Nr: 0117882	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  92-01 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased apportionment on behalf of the 
veteran's child.  This is a contested claim. 


REPRESENTATION

Veteran-Appellee represented by:    Disabled American 
Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to September 
1959.  He has been granted service connection for various 
disabilities, including burn scars, and these disabilities 
have had a combined evaluation of 70 percent since 1959.

In July 1991, the appellant submitted a claim for an 
apportionment of the veteran's compensation benefits on 
behalf of their helpless child.  In October 1991, the 
regional office (RO) apportioned $35 of the veteran's monthly 
compensation benefits to the appellant on behalf of the 
child, effective from July 1, 1991.  The appellant, the 
veteran's former wife and custodian of the child, appealed 
for a greater apportionment.  This is a contested claim.  The 
veteran is the appellee.  

In February 1994, the Board remanded the case for additional 
development.  In July 1994, the RO increased the 
apportionment of the veteran's compensation benefits to $51, 
effective from May 1, 1994.  The appellant continued to 
request an increased apportionment.  

Under the circumstances in this case, the Board will review 
the amount of the apportionment commencing from July 1, 1991.  

The veteran's appeal for a total rating by reason of 
individual unemployability due to service-connected 
disabilities was withdrawn in a letter in September 1998.  


FINDINGS OF FACT

1.  The appellant, the veteran's former spouse, has custody 
of their helpless child, born in January 1967.  

2.  A claim for apportionment of the veteran's compensation 
benefits on behalf of the child was received from the 
appellant in July 1991.  

3.  The veteran reported in July 1991 that he was unemployed 
at the time, and that he did not object to an apportionment 
of that part of his compensation benefits paid for having one 
child. 

4.  In August 1991, the appellant reported that her expenses 
were slightly more than her income.  

5.  In October 1991, the regional office apportioned $35 from 
the veteran's compensation benefits to the appellant on 
behalf of their child. 

6.  In 1992, the appellant reported that her expenses 
exceeded her income, and in 1994 the veteran reported that he 
was not working because he had had a stroke.  

7.  In July 1994, the regional office awarded $51, the 
additional amount payable for a dependent child, as an 
apportionment effective from May 1, 1994,.  

8.  In 1995 and 1996, the appellant and the veteran each 
reported that their expenses exceeded their incomes.  

9.  In 1998 and 1999, the veteran reported that his only 
income was from Social Security and Department of Veterans 
Affairs (VA) compensation benefits. 

10.  In December 1998, the veteran reported that $600 was 
being garnished monthly from his Social Security payment by 
the appellant to meet requirements for back payments.  

11.  Since July 1991, the apportionment of the veteran's 
compensation benefits paid to him for having a dependent 
child provided some support for his dependent child, for whom 
he was not always providing support and an increased 
apportionment would cause an undue hardship for him.  


CONCLUSION OF LAW

The amount of the apportionment of the veteran's compensation 
benefits on behalf of his child beginning in July 1991 was 
proper, and an increase in the apportionment of the veteran's 
compensation benefits for his child at this time would create 
an undue financial hardship on the veteran considering the 
circumstances in this case.  38 C.F.R. §§ 3.450, 3.451 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant contends, in essence, that she has 
been fighting for an increased apportionment for many years, 
because the veteran has not met his financial obligations to 
her or their son.  She contends that the veteran has not been 
entirely truthful, as he reported in the early 1990's that he 
was not working, while, in fact, he worked in different 
states to avoid a Florida court mandated obligation for 
alimony and support for their child.  

On appeal, the veteran maintains that he has, in fact, 
provided alimony and child support when he was able and when 
he was working.  He further contends that the Courts and 
Social Security have mandated payments and back payments.  He 
has not been healthy or able to work for many years and an 
increased apportionment would cause an undue financial 
hardship for him, as his only income is from Social Security 
and the VA.

All or any part of the veteran's compensation award may be 
apportioned on behalf of his spouse or his children if they 
are not residing with him and he is not discharging his 
responsibility for their support.  38 C.F.R. § 3.450.  
Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause an undue hardship to the other 
person in interest.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as:  the amount of VA benefits payable, other resources and 
income of the veteran and those dependents on whose behalf 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimant.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him, 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionment.  
38 C.F.R. § 3.451.  

I.  Background

The veteran has been granted service connection for various 
disabilities, primarily burn scars, and these disabilities 
have been evaluated as 70 percent disabling from 1959.  In 
July 1991, he was receiving additional compensation benefits 
for a dependent spouse, and two children, the helpless child 
in question, born in January 1967, and another child, born in 
July 1974.  His compensation award was $897 monthly.

In July 1991, an apportionment claim was received from the 
appellant, his former spouse, on behalf of their helpless 
child.  She stated that she had custody of the child, and 
that all she was requesting was the compensation benefits 
paid to the veteran because of a dependent child.

In July 1991, the veteran stated that he became unemployed as 
of March 31, 1991, and that his sole source of income was his 
VA compensation benefits.  He reported that he had no other 
income, stocks, bonds, or property.  He reported that the 
child was receiving Social Security benefits, but that he did 
not know the amount.  

In August 1991, the appellant reported that her monthly 
income was $809.50, including $398 paid in alimony by the 
veteran, and that their child was receiving $403 monthly, 
including $358 monthly from Social Security.  She reported 
that her monthly expenses were $1,250.  She reported that she 
had no assets, aside from real estate worth approximately 
$81,000 which she was trying to sell. 

In a letter dated in July 1991, the veteran reported that he 
would be agreeable to an apportionment, if the RO determined 
that an apportionment on behalf of the child was indicated.  

In October 1991, the RO apportioned $35 monthly from the 
veteran's compensation benefits, noting that such amount 
represented the additional amount then being paid to a 
veteran for a second dependent child.

At a hearing at the RO in June 1992, the appellant reported 
that she was losing her job and would be unemployed July 1, 
1992.  She stated that she would offset the deficit by 
borrowing and receiving money from her children.  She also 
stated that the veteran had not paid alimony for 
approximately three months and was approximately $89,000 in 
arrears in the alimony.  She reported that the veteran did 
work periodically, earning as much as $44,000 yearly.  

In July 1992, the appellant provided a new financial status 
report showing that her income and the child's income was 
approximately $1,003 monthly, and that their total monthly 
expenses were approximately $1,399 monthly.

In November 1992, the appellant reported through a 
representative that her income and her son's income amounted 
to approximately $1,400 monthly, including $400 in alimony, 
and that their monthly expenses were $1,716.  

In late 1992, it was determined that the veteran's other 
child had not attended school after December 1992.  He was no 
longer carried as a dependent for additional compensation 
purposes, effective from January 1, 1993.

In February 1994, the appellant reported that she believed 
that the veteran had worked from July through December 1991, 
earning approximately $30,000, from April through July 1992, 
earning approximately $30,000, and from September through 
October 1992, earning approximately $10,000.  

In May and June 1994, the veteran reported that he was not 
working, and that his only income was his VA compensation 
benefits of $931 monthly.  He stated that he had had a stroke 
in November 1993, and that he had other disabilities.  He 
reported not paying any rent or mortgage, and he reported 
that his average monthly expenses were approximately $587, 
including $400 monthly in alimony.  He stated that he had 
been discharged from bankruptcy.  He noted that he owned no 
assets.  He stated that his child received $360 monthly in 
Social Security, and that the court had indicated that he did 
not need to pay child support.  

In July 1994, the RO apportioned $51 monthly to the 
appellant, the amount then payable for one dependent child.

In September 1994, the veteran reported that he had not 
worked for the last two years because of various physical 
disabilities.  

Subsequently in 1994, the appellant submitted court documents 
dealing with child support and arrearages.  The court 
indicated that effective from February 3, 1983, the veteran 
was obligated to pay $600 monthly for child support, and that 
this order was modified, effective June 25, 1987, when the 
veteran became the primary residual custodian of the child.  
It was then indicated that the veteran had discontinued his 
role as primary residential custodian, effective October 
1988, and that the veteran owed $36,000 in arrearages for 
child support as of October 18, 1993.  The court ordered that 
the child support order in the amount of $600 monthly be 
reinstated retroactively to October 1987.  The veteran 
responded, indicating that the appellant had obtained the 
court order for child support, without providing him an 
opportunity for a court appearance.  

A hospital report indicates that the veteran was hospitalized 
in September and October 1995 for coronary artery bypass 
surgery.  

Pursuant to the Board's remand in February 1994, a field 
investigator interviewed the appellant in December 1995.  On 
this interview, the appellant reported that the veteran 
worked on different occasions, traveling to different states 
to stay away from the state of Florida, where a child support 
order was in place.  She reported that she had not been 
successful in acquiring child support through the court 
order.  It was indicated that the veteran's current wife had 
reported that the veteran was in the VA medical center with a 
heart attack, and was unable to work.  The appellant 
completed a financial status form showing that their child's 
only income was $302 monthly from Social Security and $71 
monthly from Supplemental Security Income.  He also received 
a VA apportionment share of the veteran's compensation 
benefits in the amount of $51, for a total income of $424 
monthly.  The appellant reported that she was receiving 
Supplemental Security Income benefits in the amount of $306 
monthly, but that such amount had stopped when she began 
working again in December 1995.  Her current monthly salary 
was $340, $304 net take home pay.  She received Social 
Security retirement benefits in the amount of $124, with a 
total monthly income of $428.  When adding her income and her 
son's income, the total equaled $852.  She indicated that she 
had monthly expenses of approximately $1,500, including a 
mortgage payment of $450.  

In January 1996, the veteran was interviewed.  The veteran 
provided a financial status report indicating that he had 
attempted self-employment in 1994 and 1995, but had realized 
no income.  He reported that his only monthly income was his 
VA compensation benefits in the amount of $938.  He reported 
that his family's monthly expenses were $2,600.  The veteran 
reported that he had paid no alimony since February 1995 and 
no child support since approximately 1988.  He reported that 
he had paid approximately $400 monthly in alimony from 1988 
until February 1995.

Medical records received in 1996 indicate that the veteran 
had a coronary arrest and stroke in February 1995.  Prior to 
the stroke, he had been a highly paid self-employment 
consultant on power plant installations.  He currently had 
problems with residuals of the stroke, including partial 
visual loss, loss of hearing in the right ear, headaches, 
hypertension, and diminished memory.  The veteran reported 
that he was having marital problems and that his son was 
living in a foster home.  In June 1996, it was reported that 
the current wife was seeking a divorce.  A copy of a March 
1993 medical report indicates that the veteran had been quite 
ill in July 1992 due to poorly controlled diabetes mellitus, 
poorly controlled hypertension, and significant renal 
disease.  He also had a cerebrovascular accident in November 
1992 which affected his vision severely.  

In June 1996, information was received showing that the 
veteran had been awarded Social Security benefits of $1,185 
monthly, and his child received $592 monthly in addition.  

In September 1996, the appellant obtained a court order for 
garnishment of the veteran's Social Security benefits to pay 
for alimony, child support, and arrearages, in the amount of 
$1,148 monthly.  

In January 1997, the veteran reported that he had been 
divorced from his current wife at the beginning of January 
1997.  He submitted a claim for a total rating based on 
individual unemployability, in which he reported that he 
became too disabled to work in 1993.  He reported that for 
the past 12 months his monthly income was $2,126 from Social 
Security and VA benefits.

In November 1998, the veteran requested a discontinuance of 
the apportionment for his son.

In December 1998, the veteran reported that he was living in 
a double-wide mobile home for which his brother and brother's 
wife co-signed.  He reported that his Social Security had 
been garnished by the Florida courts.  He was driving a 1987 
car and had little furniture.  The court was garnishing 
approximately $600 monthly for back child support payments.  
He was receiving $908 monthly from VA compensation and $609 
monthly from Social Security, for a total monthly income of 
$1,517.  His monthly expenses were approximately $1,250.  

In January 1999, the appellant reported that her income and 
her child's income was $1,822 monthly, including $605 from 
Social Security, $605 monthly from arrearage payments, and 
$51 monthly from a VA apportionment.  The appellant reported 
receiving her own Social Security in the amount of $561.  
Their monthly expenses were approximately $1,900.  She was 
living in a home worth $75,000, with a mortgage of 
approximately $47,000, and was driving a 1989 car.  

In August 2000, the appellant reported that her expenses and 
income were the same as in January 1999.  The veteran 
reported expenses of $2,129 monthly and income of 
approximately $1,574 monthly.  

II.  Analysis

The evidence suggests that the veteran was not totally candid 
in response to questions relating to his income and financial 
status in the early years of this contested claim.  The 
veteran's statements relating to his claim for 
unemployability and the appellant's statements indicate that 
the veteran may have been working, at least on a part time 
basis, in 1991 and 1992.  However, the medical evidence 
indicates that the veteran did have serious medical problems 
beginning in July 1992 with the onset of uncontrolled 
diabetes mellitus and uncontrolled hypertension, followed by 
a cerebrovascular accident in November 1992 and further 
cardiovascular problems thereafter.  There is also the 
possibility that the appellant has not been totally candid 
when reporting certain assets, including the buying and 
selling of some real estate.  In any event, the Board finds 
that the appellant has generally shown a need for an 
apportionment of the veteran's compensation benefits on 
behalf of the child, commencing from her claim in July 1991.  
Generally, she has consistently reported that her expenses 
for her son and herself exceed their income on various income 
statements between 1991 and 2000.  

In addition, the evidence shows, and the veteran has 
admitted, that he was not providing child support for at 
least a few years beginning in 1991.  The evidence does show 
that he was paying alimony for some of these years.  Thus, 
the apportionment of the veteran's compensation benefits paid 
to him for having a dependent child was justified since it 
provided some support for his dependent child.  

However, after the veteran's various medical problems began 
in mid-1992, his income was evidently restricted, and he has 
generally reported that his expenses met or exceeded his 
income, which was quite diminished since about 1992.  His 
medical problems beginning in mid-1992 evidently prevented 
him from obtaining any further work as a consultant, and he 
reported that he earned little or no income when he was self-
employed in 1992 and 1993.  Thereafter, his income was 
derived mainly from VA compensation benefits, and then Social 
Security beginning in 1996.  Further, the veteran was 
divorced in January 1997, losing some support which had been 
provided by his spouse and her family, and having to rely 
solely on his VA and Social Security payments thereafter.  
Finally, it is noted that the veteran did continue to pay 
alimony support during the years between 1991 and early 1995, 
although he did not pay child support during this period of 
time.  However, this deficiency seems to have been rectified 
by Social Security and a court order, which has garnished the 
veteran's Social Security for arrearages in the amount of 
$600 monthly.  

In essence, the RO awarded an apportionment of the veteran's 
compensation benefits in the amount of $35 monthly, effective 
from July 1991, and $51, effective from May 1, 1994, the 
approximate amount of VA compensation benefits payable to the 
veteran for a dependent child.  An apportionment in the 
amount of the additional compensation for a dependent would 
appear to be equitable and fair considering the veteran's 
increasing health and financial problems.  The veteran's 
health and financial problems beginning in the summer of 1992 
demonstrate that it would be an undue hardship on the veteran 
to increase the apportionment beyond the dependency amount 
after 1992.  

The Board finds that it would be inappropriate at this point 
to raise the apportionment amount for the 12- to 18-month 
period commencing from July 1991, since a change at this 
point would be an undue hardship on the veteran, with little 
offsetting benefit to the appellant.  In this regard, the 
court order and Social Security have provided for garnishment 
of a significant portion of the veteran's Social Security for 
arrearages.  Thus, the appellant has obtained relief and 
additional funds from other sources.  In view of the court 
order and garnishment, the Board finds that it would be an 
undue hardship on the veteran to either raise the 
apportionment of the veteran's compensation benefits for the 
short period of time between 1991 and 1992, or provide an 
additional apportionment thereafter.  As a result, the Board 
finds that the present apportionment of the veteran's 
compensation benefits is proper, and that any change which 
would increase the current apportionment is not warranted.  
38 C.F.R. §§ 3.450, 3.451.  

It is noted that the veteran has recently requested that the 
apportionment be abolished.  However, as previously noted, 
the amount of the apportionment approximately equals the 
additional amount that the veteran can be awarded because  he 
has a dependent child.  The income of the child and the 
appellant is limited, and their expenses exceed their income.  
As the appellant has demonstrated need, the Board finds that 
the apportionment of that part of his compensation benefits 
which would be paid to him by reason of having a dependent is 
proper and fair.  The Board believes that the appellant has 
shown a need to have, and to continue, the apportionment of 
VA benefits.  The veteran at various times noted that he 
believed that apportionment of, at least, the amount paid to 
him for having a dependent should be apportioned to his son.  
The Board agrees.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  There are requirements 
relating to notice to any party to an appeal, the search for 
and the obtaining of records, substantiating claims, and 
completing an application for compensation benefits.  The law 
applies to all claims pending on the date of enactment.  

In regard to the new law, both parties has been afforded 
notice of the required information needed to prove the claim 
and complete his or her application, and an opportunity to 
provide such evidence.  The various statements of the case 
and letters sent to the parties provided them with an 
opportunity to provide statements and evidence supporting 
their claims.  All apparent records which were adequately 
identified by the parties have been obtained.  Thus, with 
regard to the present issue, the requirements of the VCAA 
appear to have been equitably applied to both parties to this 
contested claim .


ORDER

The amount of the apportionment of the veteran's compensation 
benefits on behalf of his child beginning in July 1991 was 
proper.  Entitlement to an increased apportionment of the 
veteran's compensation benefits for his dependent child is 
not established.  The benefit sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

